Citation Nr: 1512025	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-35 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to his service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.D.


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1956 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is serviced connected for right hand residuals of a cold injury evaluated at 30 percent, bilateral lower extremity residuals of a cold injury evaluated at 30 percent each, status post hemigastrectomy with gastroduodenostomy, gastroesophageal reflux disease (surgery, claimed as stomach surgery, portion of stomach removed and gastroesophageal reflux disease) and scar evaluated at 30 percent, and tinnitus evaluated at 10 percent.  The Veteran's overall rating is 80 percent.  

2.  The preponderance of the evidence is against finding that the Veteran cannot perform some form of substantially gainful employment solely due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for total disability rating based on individual unemployability due to service connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October and December 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2012.  There is no additional evidence that need be obtained.  


Merits of the Claim

The Veteran asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities. 
 
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 
 
"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
 
A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 
 
The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
A claim for a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).
 
Service connection is in effect for several disabilities, specifically right hand residuals of a cold injury evaluated at 30 percent, bilateral lower extremity residuals of a cold injury evaluated at 30 percent each, status post hemigastrectomy with gastroduodenostomy, gastroesophageal reflux disease (surgery, claimed as stomach surgery, portion of stomach removed and gastroesophageal reflux disease) and scar evaluated at 30 percent, and tinnitus evaluated at 10 percent.  The Veteran's overall rating is 80 percent.  The Veteran's three cold residual disabilities affect a single body system, the orthopedic.  Combining these three ratings, including the bilateral factor for the lower extremities, results in a 70 percent rating.  Therefore, the Veteran meets the schedular criteria for TDIU, provided he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, VA examinations, service treatment records, employment history, VA outpatient treatment records and private medical records.  

The Veteran was afforded an audiology examination in March 2005.  There, he complained of tinnitus.  No opinion was rendered as to its effect on his ability to work.  The Veteran was also afforded an audiology etiological opinion August 2005, but no opinion was rendered regarding ability to work.  

The Veteran was afforded a VA digestive examination in October 2005.  There, his gastrointestinal symptoms were described as ongoing but stable.  The Veteran was noted to be unemployed, but no opinion was rendered regarding employability.  Effects on daily activities ranged from none to mild, with only feeding reaching a "moderate" level.  Later in the examination, this is upgraded to "severe," though most other activities are not affected.  

The Veteran was afforded a cold residuals examination for his right hand and bilateral lower extremities in October 2006.  He was noted to have tingling, swelling, loss of sensation, arthritis, and thickening of the skin.  The examination showed difficulty gripping, pulling, and twisting with the right hand.  There were mostly moderate effects on the activities of daily living, with only recreation marked as "moderate."  The Veteran was noted to be unemployed, but no opinion was rendered regarding his employability.  An examination worksheet from later that month noted similar symptoms, but the Veteran marked that his job after service was not affected by these cold residual injuries.  

The Veteran was afforded a general examination in November 2012.  There, he described some difficulty with prolonged weightbearing, standing for more than a few minutes, and walking more than one block with the use of a cane.  The examination showed the Veteran had some degree of cold sensitivity to the feet as well as some generalized discomfort.  Prior to his retirement in 2001, the Veteran was noted to not have missed time from work as a result of his disabilities.  The examiner opined that the Veteran could have potential difficulty in performing occupational duties which would require prolonged weightbearing or duties that require working in a colder environment due to his service-connected disabilities.  Despite this, the examiner opined that the Veteran was less likely than not completely precluded from following or maintaining substantially gainful employment of a sedentary or light physical nature.  The Veteran's digestive, scar, and tinnitus disabilities were noted to have no impact on his ability to work.  

A February 2014 record from a private clinician examined the Veteran.  The clinician reported that the Veteran stated he had not been able to maintain substantial gainful employment as a result of his service-connected disabilities.  The examiner did not concur with or refute the Veteran's opinion.  

The Veteran was afforded a videoconference hearing in January 2015.  There, he and his cousin testified to his gradual decline in ability to carry on the activities of daily life.  The Veteran's pain in his hands fluctuates, weakening grip and causing fatigue.  He is unable to perform outdoor chores and is forced to hire someone to do them.  His cousin drives him anywhere further than a few blocks, as the Veteran has difficulty holding the wheel and feeling the pedals with his feet.  The Veteran also stated that he had been allowed breaks at work before he retired, and that he had often trained new employees, instead of doing the hands-on work himself.  

In January 2015, VA received an April 2014 letter from Dr. M.Q., a private clinician.  Dr. M.Q. stated that the Veteran was unable to perform any work that required the use of his hands or feet.  

In the Veteran's October 2012 application for TDIU, he stated that he had worked for Western Electric for 40 years.  He marked that he did not leave because of his disability, and that he had not attempted to obtain employment since.  The Veteran has completed high school and two years of college.  

The Veteran and his cousin are competent to describe his symptoms as they are something they have personally seen and experienced.  .  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Despite this, they do not have the education or training to make a complex medical decision such as stating that the Veteran is unable to obtain and maintain substantially gainful employment.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The evidence shows that the Veteran's disabilities do have an effect on his occupational abilities, particularly his legs, which make it difficult to walk or bear weight.  The Veteran also has some difficulties with pain and dexterity of his dominant right hand.  Despite his disabilities, the Veteran was able to work for 40 years after discharge.  He did not miss work because of his disabilities, though he reports some accommodations were made for him.  The Veteran also did not retire because of his disabilities.  The February 2014 private clinician did not render an opinion on employability, instead only reporting the Veteran's.  In April 2014, Dr. M.Q. opined that the Veteran could not use his hands or feet to work, but this opinion was not supported by any rationale, nor did it mention which disabilities was the cause of his inability to work.  The November 2012 VA examination specifically opined as to the Veteran's service-connected disabilities, noting that they limited him, but did not prevent him from sedentary or light duty work.  Therefore, the Board believes that that VA examination has more probative weight than the private opinion.  Taking into account the Veteran's long employment history and his post-high school education, the Board is of the opinion that the Veteran is able to perform sedentary or office work.  Again, it is noted that the Veteran is retired, but his advancing age may not be considered in determining eligibility for this benefit.

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to his service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


